IN THE SUPREME COURT OF THE STATE OF NEVADA


                     TAWNEY LYNN SHOEMAKER,                                 No. 83738
                     Petitioner,
                     vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF
                                                                             FILED
                     CLARK; AND THE HONORABLE                                JAN 1 4 2022
                     MARY KAY HOLTHUS, DISTRICT
                                                                             ELTZABETN A. BROWN
                     JUDGE,                                               CLERK OF SUPREME COURT

                     Respondents,                                                    CLERK
                       and
                     THE STATE OF NEVADA,
                     Real Party in Interest.

                                           ORDER DENYING PETITION
                                 This is an original petition for a writ of mandamus or
                     prohibition seeking to have criminal charges dismissed or, alternatively,
                     certain evidence suppressed.
                                 Petitioner is charged with driving under the influence and
                     resisting a public officer. Petitioner's arguments raised in this petition
                     (regarding whether the arresting officer had reasonable suspicion of DUI
                     and whether petitioner was in actual control of her vehicle sufficient for a
                     DUI conviction) are fact-bound, with the framework for each issue involving
                     a multi-factor factual analysis. See generally State v. Rincon, 122 Nev.
                     1170, 1173-74, 147 P.3d 233, 235-36 (2006) (addressing reasonable
                     suspicion in the DUI context and explaining that in assessing the
                     reasonableness of the officer's actions, "the evidence is viewed under the
                     totality of the circumstancee); Rogers v. State, 105 Nev. 230, 233-34, 773
                     P.2d 1226, 1228 (1989) (providing factors that the trier-of-fact must weigh
                     to determine whether the defendant has actual physical control of a vehicle

SUPREWIE COURT
        OF
     NEVADA


101 1947A




                 •
for the purposes of NRS 484C.110 (DUI)). Normally this court will not
address matters that are fact-bound. See Buckwalter v. Eighth Judicial
Dist. Court, 126 Nev. 200, 201, 234 P.3d 920, 921 (2010) (noting that this
court generally only entertain extraordinary relief in the context of a motion
to dismiss when a writ petition presents questions of law and is not fact-
bound).
            In advancing these arguments, petitioner has failed to
demonstrate that she lacks an adequate legal remedy by way of appeal and
that extraordinary relief is warranted, and we therefore decline to exercise
our discretion to entertain this petition. NRS 34.170; NRS 34.330; Cote H.
v. Eighth Judicial Dist. Court, 124 Nev. 36, 39, 175 P.3d 906, 908 (2008)
("[N]either a writ of prohibition nor a writ of mandamus is appropriate if
the petitioner has a plain, speedy and adequate remedy in the ordinary
course of law." (internal quotation marks omitted)); Pan v. Eighth Judicial
Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (Petitioners carry
the burden of demonstrating that extraordinary relief is warranted.");
Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
(1991) (providing that writ relief is purely discretionary). Accordingly, we
            ORDER the petition DENIED.'


                                    4116$16.`er:71117.
                        Parraguirre



Hardesty                                   Stiglich


      'Petitioner's motion to allow video evidence to be filed in this matter
is denied. We direct the clerk of the court to return, unfiled, petitioner's
copy of video evidence.


                                      2
                cc:   Hon. Mary Kay Holthus, District Judge
                      Gibbs Giden Locher Turner Senet & Wittbrodt LLP/Las Vegas
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                  3
4C11 I947A